OPINION OF THE COURT
Titone, J.
This is a wrongful death action against defendant St. Agnes Hospital, and three physicians, Drs. Rossi, Istwany and Trimarchi.
On November 27, 1974, plaintiffs decedent entered defendant hospital for the purpose of giving birth to her daughter Carol Ann, who was delivered that day. The mother died the next day from an infection allegedly not previously diagnosed or treated. Defendants Rossi and Istwany were her obstetricians and defendant Trimarchi was the anaesthesiologist at time of delivery. In the instant action the plaintiff, the decedent’s husband, sought damages in the sum of $500,000 for her wrongful death, and $50,000 for conscious pain and suffering.
The complaint alleges, inter alia, that on November 27, 1974, the defendants undertook to and did provide hospital services to the decedent of a negligent and inappropriate nature constituting acts of malpractice, and that each of the three doctors was acting within the scope of his employment by the hospital. The answer of each defendant consists of general denials and affirmative defenses. In addition the hospital interposed a cross claim against the doctors, alleging that if it is found negligent, it will be entitled to indemnification in whole or in part by the doctors for the portion of the damages caused by their negligence.
Thereafter the three doctors settled the wrongful death cause of action against them for $115,000. The settlement was approved by order of the Supreme Court, Westchester County, dated June 13, 1977. Two days later a stipulation discontinuing the action as to the doctors was executed by them and the attorneys for the plaintiff.
*390In early October, 1977, the hospital’s motion for an order requiring the doctors to appear for an examination before trial was granted. The order of Special Term directed the "co-defendant doctors” to appear for examination before trial at the conclusion of examinations of the hospital and the plaintiff. However, despite this order the three doctors moved, on December 7, 1977, for an order to amend the caption of the action so as to delete their names as party defendants, pursuant to CPLR 305 (subd [c]). The doctors contended that pursuant to the stipulation of discontinuance they were no longer party defendants and the prior order of October 4, 1977, directing them to appear at an examination before trial as "co-defendants”, was void for lack of jurisdiction.
By order entered December 28, 1977 Special Term denied the motion asserting that the hospital had a cross claim against the doctors which was still viable. The court’s determination was consistent with the hospital’s position that it was seeking indemnification against the three doctors, and that their status as parties under the cross claim was unaffected by the settlement between the plaintiff and the doctors under provisions of section 15-108 of the General Obligations Law. The provisions of section 15-108 relevant to this proceeding are:
"(a) Effect of release of or covenant not to sue tortfeasors. When a release or a covenant not to sue or not to enforce a judgment is given to one of two or more persons liable or claimed to be liable in tort for the same injury, or the same wrongful death, it does not discharge any of the other tortfeasors from liability for" the injury or wrongful death unless its terms expressly so provide, but it reduces the claim of the releasor against the other tortfeasors to the extent of any amount stipulated by the release or the covenant, or in the amount of the consideration paid for it, or in the amount of the released tortfeasor’s equitable share of the damages under article fourteen of the civil practice law and rules, whichever is the greatest.
"(b) Release of tortfeasor. A release given in good faith by the injured person to one tortfeasor as provided in subdivision (a) relieves him from liability to any other person for contribution as provided in article fourteen of the civil practice law and rules.
"(c) Waiver of contribution. A tortfeasor who has obtained *391his own release from liability shall not be entitled to contribution from any other person.”
The doctors moved for reargument of their motion to amend the caption. In support thereof they asserted that since they settled their case with the plaintiff, they were not required to participate as party defendants in the plaintiff’s action against the remaining tort-feasor. The hospital, in opposition to the motion for reargument, although admitting the "co-defendant physicians” were independent contractors, asserted that while the settlement eliminated its right to contribution from the doctors (General Obligations Law, § 15-108, subd [c]), it did not affect the hospital’s cause of action for common-law indemnification from the doctors. Special Term, in denying the motion to reargue, opined that since plaintiff alleges in his complaint that the three physicians were employees of the hospital and were acting within the scope of their employment at the time they allegedly committed their acts of malpractice, liability of the hospital, if any, may well be vicarious in nature and based upon the theory of respondeat superior, and thus a basis for indemnification may be developed at the trial.
Twenty-three days after entry of the order denying reargument, the doctors served a notice to admit upon the hospital.* In its answer to this notice, the hospital admitted that all three were attending physicians and independent contractors, and not its employees.
In their papers in support of the motions to amend the caption of the action and for reargument the three physicians argued, inter alia, that the prior order of Mr. Justice Sullivan, dated October 4, 1977, which granted the hospital’s motion to examine them as codefendants, was void for lack of in personam jurisdiction. They claimed that inasmuch as the plaintiff settled and discontinued his action against them, they were no longer parties. The thrust of the doctors’ argument on appeal is that notwithstanding the allegation in the plaintiff’s complaint that they were employees of the hospital, the concession by the hospital that they were independent contractors renders it impossible for the hospital to be held vicariously liable for their acts and, therefore, there can be no common-law indemnification.
We disagree, both with the argument presented at Special *392Term as to its alleged lack of jurisdiction with respect to the hospital’s motion to examine the doctors as codefendants and the one presented by them on appeal on the indemnification issue.
Plaintiff’s discontinuance of his claim against the three physicians did not divest Special Term of jurisdiction to entertain the hospital’s motion to examine them before trial as codefendants. In most jurisdictions it has been held that a voluntary dismissal or nonsuit does not preclude a defendant’s plea for affirmative relief, nor does it prevent a defendant from proceeding in the same action with his setoff, counterclaim, cross action, cross complaint, or other claim for affirmative relief. Thus a dismissal as to one of a number of defendants does not result in the dismissal of that defendant’s claim for relief against the plaintiff or against a codefendant; nor does it carry with it a dismissal of the claim interposed against such defendant by a codefendant (Amerman v State, 111 Okla 174; 27 CJS, Dismissal & Nonsuit, § 39). Significantly, it was held in Mackenzie v Sun Choo Choi (47 Hawaii 298), that the court’s indorsement of the word "approved” on a stipulation for discontinuance and dismissal of an action with prejudice, is not tantamount to an order dismissing the action in disregard of the rights of parties who did not sign the stipulation. Furthermore, a court may refuse to allow a discontinuance where substantial rights may have crystallized in favor of a defendant (cf. White v National Bondholders Corp., 191 Misc 536, affd 273 App Div 963).
In passing, it should be noted that a perusal of all the original papers in this case reveals that in the motion by the hospital to take the oral depositions of the physicians, the latter defendants, in their attorney’s affirmation in opposition and in a memorandum of law, raised essentially the same argument set forth by them in the within application to have their names deleted as defendants from the caption. Specifically, the attorney for the physicians contended that since, inter alia, his clients were discharged and released from all further liability resulting from the claim of the plaintiff, the application of the hospital to examine them should be denied. In support of this affirmation the physicians’ attorney submitted a memorandum of law in which he argued, inter alia, that since under section 15-108 of the General Obligations Law, a release given in good faith by the injured party to one of the tort-feasors, relieves him from liability to any other person for *393contribution under CPLR article 14, the physicians should now be free from the "reaching arms of the non-settling tort feasor and co-defendant st. agnes hospital”. In sum, the physicians, through their attorney, took the position that they were not subject to examination before trial as party defendants. Mr. Justice Sullivan obviously disagreed when he ruled in his order, dated October 4, 1977, that the motion by the hospital "requiring the released co-defendant doctors to appear for an examination before trial * * * is granted and the co-defendant doctors are directed to appear [to] be examined at the conclusion of the moving defendant’s and plaintiff’s examination” (emphasis supplied).
Although the determination of Mr. Justice Sullivan granting the hospital’s motion to examine the three doctors before trial as codefendants does not, under the doctrine of "law of the case”, bind this, a reviewing court (see Clark v New York Tel. Co., 52 AD2d 1030, affd 41 NY2d 1069), in our opinion the physicians should not thereafter have brought the instant motion to delete their names as party defendants under the same theory of law, before a court and Judge of co-ordinate jurisdiction. Instead they should have appealed from Mr. Justice Sullivan’s adjudication (see Martin v City of Cohoes, 37 NY2d 162).
However, in deciding the appeal on the merits, as this court has decided to do, we come to the inescapable conclusion that the motion to amend the caption by deleting the names of the three physicians as codefendants was prematurely brought, and accordingly, Special Term’s denial of the motion should be affirmed.
As correctly indicated by the hospital, no discovery of evidentiary facts has taken place. Therefore, since the action is still in the pleading stage, it is necessary to ascertain solely from the pleadings whether at this time a claim of indemnity against the physicians may exist in favor of the hospital. According to the plaintiff’s complaint all of the defendants "undertook to and did provide hospital services” to the decedent "of a negligent and inappropriate nature”, and each of the three defendant physicians "was acting within the scope of his employment by defendant, ST. Agnes hospital.”
In its answer to the plaintiff’s complaint, the hospital interposed (a) a general denial to the plaintiff’s allegations that the three physicians were its employees at the time of the occurrence, and, in the alternative, (b) a cross claim against the *394physicians asserting, inter alia, that if the plaintiff sustained damages as alleged in the complaint, it would be entitled to be indemniñed in whole or in part by the codefendants for the portion of the damages caused by their negligence.
From the aforegoing it is obvious that the plaintiff has interposed a bona fide claim that the hospital may be vicariously liable for the negligence of any or all of the three physicians, and that based on such claim, insofar as it seeks indemnification, the hospital’s cross claim would come into fruition should the plaintiff eventually succeed in establishing the truth of such claim. Neither the fact that the plaintiff settled his case with the three physicians nor that the hospital has denied any employer-employee relationship with the physicians and has reasserted its position in its admission that the physicians were independent contractors, precludes the plaintiff from eliciting information at an examination before trial and/or introducing evidence at the trial, that the hospital in fact exercised sufficient control over the codefendants to make it vicariously liable for their negligence (see Mduba v Benedictine Hosp., 52 AD2d 450).
In a similar vein, the fact that the cross claim of the hospital against the physicians for indemnification contains allegations either inconsistent or in the alternative with those contained in the answer denying any employer-employee relationship, does not render the cross claim null and void. Separate causes of action or defenses may be stated regardless of their consistency (CPLR 3014). A defendant is permitted to set forth in his answer as many defenses and cross claims, or both, as he has and it matters not whether they are consistent or inconsistent (Spaulding v Hotchkiss, 62 NYS2d 151; cf. Rosasco Creameries v Cohen, 249 App Div 228, revd on other grounds 276 NY 274). CPLR 3019 (subd [b]) specifically provides that a cross claim may be asserted against one who is or may be liable to the cross claimant. This section makes it clear that it is proper to allege as a cross claim a cause of action whose existence depends on the outcome of the main action. The reason for the statement in the last sentence of CPLR 3019 (subd [b]), to wit, that a cross claim may be asserted against one who "is or may be liable to the cross-claimant”, is to assure the availability of an indemnity cross claim as against a contention that the claim is premature since ordinarily an indemnity cause of action does not accrue until the person to be indemnified has actually lost something, *395i.e., paid something (50 New Walden v Federal Ins. Co., 22 AD2d 4).
With respect to the hospital’s admission obtained by the three physicians pursuant to CPLR 3123, the law is settled that the purpose of the notice to admit procedure is not to obtain information in lieu of other disclosure devices, but only to eliminate from the issues matters which will not really be in dispute at the trial (Falkowitz v Kings Highway Hosp., 43 AD2d 696).
At this juncture in the action it cannot be conclusively presumed that evidence will not be adduced either during an examination before trial, or at the trial, or at both, that any or all of the three physicians were not under the control and direction of the hospital at the time of the occurrence (cf. NaiShun C. Yung v Mount Vernon Hosp., 7 AD2d 734). As both the doctors and Mr. Justice Suozzi in his dissent admit, nothing in Dole v Dow Chem. Co. (30 NY2d 143) abrogates the common-law right of indemnity, if such right existed prior to the Dole decision (Rogers v Dorchester Assoc., 32 NY2d 553). Section 15-108 of the General Obligations Law, quoted herein, simply provides that a released tort-feasor is released from liability for contribution as provided in CPLR article 14 entitled "Contribution”. Section 1404 of this article, entitled "Right of persons entitled to damages not affected; rights of indemnity or subrogation preserved”, specifically provides (subd [b]) that "[n]othing contained in this article shall impair any right of indemnity or subrogation under existing law” (emphasis supplied).
It should also be noted that CPLR 3123 (subd [b]) specifically ■grants a party the right to ask the court, at any time, for permission to amend or withdraw his admission. Under the circumstances herein the hospital should have the privilege at this time of deferring any decision as to whether it wishes to withdraw or amend the subject admission at least until after pretrial depositions have been completed. In fact, such depositions should be conducted before a motion is entertained either for summary judgment (CPLR 3212), for a discontinuance (CPLR 3217), or to amend pleadings in order to delete a party from the caption (CPLR 305, subd [c]). (Cf. Golden v Wickhardt Co., 33 AD2d 652; Raymond Lee Organization v Council of Better Business Bureaus, 74 Misc 2d 363.)
Moreover, while the hospital did respond to the notice to admit, the information sought therein, i.e., whether the three *396physicians were independent contractors, was in fact a request for an admission to an ultimate or conclusory fact which can only be determined after a full and complete trial (see Falkowitz v Kings Highway Hosp., 43 AD2d 696, supra; Nader v General Motors Corp., 53 Misc 2d 515, 516; 3A Weinstein-Korn-Miller, NY Civ Prac, par 3123.05). Whether a person is an "employee” or an "independent contractor” is an ultimate fact to be determined from the evidence itself. It may be called a conclusion to be drawn from the contract itself, the attitude of the parties toward each other, the nature of the work and all relevant circumstances (see Review Bd. of Unemployment Compensation Div. of Dept, of Treasury v Mammoth Life & Acc. Ins. Co., 111 Ind App 660).
In his dissent, Mr. Justice Suozzi, citing Mduba v Benedictine Hosp. (52 AD2d 450, 453, supra), concedes that a hospital may be held vicariously liable for the negligent acts of an independent contractor-physician where the doctor holds himself out to the public in such a manner as to cause the patients to assume that he was acting on the hospital’s behalf. However, he states that the facts in Mduba are distinguishable from those at bar since in this case the three physicians were retained by the plaintiff, while in Mduba the physician in question was under contract with the defendant hospital as director of the emergency room.
While such distinguishing features between Mduba and the case at bar are seemingly present, the fact remains that as yet no pretrial discovery proceedings have been conducted in this case to explore in depth the nature and extent of the relationship between the three physicians and the hospital. Present day hospitals, as their manner of operation demonstrates, do far more than furnish facilities for treatment (Bing v Thunig, 2 NY2d 656, 666). Whatever may have been the case in earlier times, today the hospital takes an increasingly active part in supplying and regulating the purely medical care the patient receives. The fact that certain doctors are not employees of a hospital does not mean such institution cannot be held liable for adverse effects of treatment or surgery approved by the doctors. Every doctor using a hospital’s facilities is ordinarily required to comply with its standards and subject his work to staff consultation, review, and regulation, at pain of losing staff privileges (Darling v Charleston Community Mem. Hosp., 33 Ill 2d 326, cert den 383 US 946; Gridley v Johnson, 476 SW2d 475 [Mo]; Ann. 14 ALR3d 873, 875, 878).
*397In conclusion, we submit that the eliminating of the three physicians as party defendants at this stage of the action is fraught with possible, though perhaps not probable, procedural complications. A finding, after a trial by a jury, that the hospital is vicariously liable for their negligence, sans their being party defendants, would not be binding upon them. Such an eventuality would defeat some of the essential purposes for the enactment of statutes and rules pertaining to interpleader, third-party practice, and the interposing of cross claims and counterclaims, namely to avoid multiplicity of litigation, to nurture a speedy, less expensive administration of justice and to determine the ultimate rights of all parties in one trial (Galka v City of Albany, 285 App Div 27; Ritter v Mountain Camp Holding Corp., 252 App Div 602; Kelly v Yannotti, 4 NY2d 603).
Therefore, deferring consideration of any application dealing with the true relationship between the hospital and the three physicians at the time of the occurrence, at least until after pretrial depositions of all the litigants as parties to the action have been conducted, is in accordance with sound procedural practice and eminently fair to all.
Accordingly, the order entered December 28, 1977, should be affirmed. However, the appeal from the order entered February 22, 1978 must be dismissed since no appeal lies from an order denying a motion to reargue.

 Although the notice to admit and the admissions with respect thereto were served subsequent to the order denying reargument, the hospital did not object to their being included in the record on appeal.